DISSENTING OPINION BY
JUDGE BIGGS.
I can not agree to the opinion of my associates concerning defendant’s counterclaim. The facts in reference to it are very simple and I thinlc the applicatory law is equally so.
It may be conceded that the purchase by Crigler and Powell was joint. But the uncontradicted evidence proves that -both Crigler and Powell individually assumed to pay for their respective interest in the property bought. Crigler paid $47.75 cash; he surrendered a note he held against Worley (who was the plaintiff’s principal) for $42.50; he assumed a debt of $216 due from Worley to Mrs. Duncan, which iras secured by a mortgage on Worley’s land, and for the balance of the purchase money of his half of the property he gave the note here in suit. Powell paid cash $120, and *409gave his note with Origler as security for $492.50, which paid for his half. Miller as the agent of Worley made the sale to Origler and Powell, and he received the cash and notes,- and the obligation of Origler to pay the Duncan debt. According to the verdict of the jury, Miller, in making the sale, made false representations concerning the property, which the jury found to be material, and which justified Origler and Powell to rescind the contract, which the jury found that they did. The contract* having been rescinded the only right of action open to Origler and Powell was for damages, the measure of which was the purchase money with interest. I deny that this claim, is a joint one. What interest has either Origler or Powell in the amount paid by the other, or speaking accurately of the damage suffered by the other ? Certainly none. If Origler and Powell had paid for the property with partnership funds, then I might agree that the cause of action growing out of the rescission and based on the alleged fraud of plaintiff, was joint, for which Origler alone could not counterclaim of sue. Or, if there had been no rescission and the counterclaim of Origler had been for damages for deceit by Miller in making the sale, then I might concur in the conclusion reached by my associates. Such a case would come within the reasoning of the decision in Hopkins v. Lane, 87 New York, 501, and cited in the majority opinion. In that case there was a joint purchase of some cheese by three vendees. Each gave his individual note for one-third of the purchase money. The vendor sued on one of the notes, and the maker undertook to recover on a counterclaim based on an alleged breach of warranty in the sale of the cheese. The court of appeals held, that such a right of recovery belonged jointly to all the vendees, and it denied the right of counterclaim to one. The difference in principle between that case and the one at bar, is very clear. In the one case the vendees elected to affirm the contrast and to *410look to tbe warranty for tire breach of which the measure of damage would be the difference between the value of the cheese had it been as warranted and its actual value. Olearly this damage belonged jointly to all the purchasers. In the case here the measure of damages is the purchase money with interest, and as Crigler and Powell paid for their respective interests with their individual means, it follows that each has a separate cause of action against Miller for reimbursement. I can not imagine how either could have any interest in such a suit brought by the other.
Again, the majority opinion proceeds on the idea that as Worley received the purchase money, Miller, who acted as his agent, can not be held for damages resulting from the alleged fraud practiced by him. The idea of my associates seems to be that the action is for a simple conversion of the purchase money, and that as Worley received the purchase money, he only can be sued. To this I can not agree. The action is for damages growing out of the alleged fraud in the sale, and is based on the rescission. The measure of such damages is the purchase money with interest. Miller can not escape personal liability for his alleged fraud, on the ground that he gained nothing by it. An agent for the sale of the property, may or may not render his principal liable to the vendee for his frauds, but he certainly in all cases fastens a liability on himself. Hamlin v. Abell, 120 Mo. 188.
In my opinion Crigler has a valid claicq, 'against Miller for $90.25 and interest, being the amount of cash paid and the amount of Worley’s note which Crigler surrendered. He is also entitled to recover the amount of the debt due from Worley to Mrs. Duncan, which he assumed provided Mrs. Duncan has accepted him as a debtor and has changed the status of her debt as to Worley to her detriment. In such a case she could hold Crigler on his promise. Crigler *411could only recover as to tbe Powell note, provided Powell is insolvent and the note (prior to its maturity) had been transferred to an innocent holder. There is nothing in the record to show that Crigler has become absolutely bound to pay the debt due Mrs. Duncan, and there is no evidence that Powell is insolvent, and that the note had been negotiated as suggested. As the recovery on the counterclaim included the Duncan debt and the Powell note, I think the judgment on the counterclaim should be reversed and the cause remanded, with directions to the circuit court to retry the issues presented by the counterclaim.